Great Plains EnergyYear-end and Fourth Quarter 2008Earnings PresentationFebruary 11, 2009 1 FORWARD-LOOKING STATEMENTS Statements made in this release that are not based on historical facts are forward-looking, may involve risks and uncertainties, andare intended to be as of the date when made.Forward-looking statements include, but are not limited to, the outcome of regulatoryproceedings, cost estimates of the Comprehensive Energy Plan and other matters affecting future operations.In connection with thesafe harbor provisions of the Private Securities Litigation Reform Act of 1995, the registrants are providing a number of importantfactors that could cause actual results to differ materially from the provided forward-looking information.These important factorsinclude: future economic conditions in regional, national and international markets and their effects on sales, prices and costs,including but not limited to possible further deterioration in economic conditions and the timing and extent of any economic recovery;prices and availability of electricity in regional and national wholesale markets; market perception of the energy industry, Great PlainsEnergy, Kansas City Power & Light (KCP&L) and KCP&L Greater Missouri Operations Company (GMO); changes in business strategy,operations or development plans; effects of current or proposed state and federal legislative and regulatory actions or developments,including, but not limited to, deregulation, re-regulation and restructuring of the electric utility industry; decisions of regulatorsregarding rates KCP&L and GMO can charge for electricity; adverse changes in applicable laws, regulations, rules, principles orpractices governing tax, accounting and environmental matters including, but not limited to, air and water quality; financial marketconditions and performance including, but not limited to, changes in interest rates and credit spreads and in availability and cost ofcapital and the effects on nuclear decommissioning trust and pension plan assets and costs; credit ratings; inflation rates;effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractual commitments;impact of terrorist acts; increased competition including, but not limited to, retail choice in the electric utility industry and the entryof new competitors; ability to carry out marketing and sales plans; weather conditions including weather-related damage and theireffects on sales, prices and costs; cost, availability, quality and deliverability of fuel; ability to achieve generation planning goals andthe occurrence and duration of planned and unplanned generation outages; delays in the anticipated in-service dates and costincreases of additional generating capacity and environmental projects; nuclear operations; workforce risks, including retirementcompensation and benefits costs; the ability to successfully integrate KCP&L and GMO operations and the timing and amount ofresulting synergy savings; and other risks and uncertainties.Other risk factors are detailed from time to time in Great PlainsEnergy’s and KCP&L’s most recent quarterly reports on Form 10-Q or annual reports on Form 10-K filed with the Securities andExchange Commission.This list of factors is not all-inclusive because it is not possible to predict all factors. Forward Looking Statement Great Plains EnergyYear-end and Fourth Quarter 2008Earnings PresentationFebruary 11, 2009 Mike Chesser, Chairman and CEO 3 Renewed focus on our utility roots: Sale of Strategic Energy Acquisition of Aquila Significant Progress on our Comprehensive Energy Plan 2008 - A Transformational Year…… 4 Growing economic and financial market uncertainty anddeterioration have imposed increasing constraints on availability ofinternal capital and cost of external capital Internal –Customer demand growth significantly lower than historical levels –Cost increases / regulatory lag External –Volatile capital markets –Significant increase in cost of capital ……And a Challenging Year 5 Implications for 2009 Guidance, Operations, and
